Citation Nr: 1810472	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-26 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011 and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran filed a VA Form 9 in December 2016 in response to the November 2016 statement of the case (SOC) which addressed the issue of service connection for a bilateral knee condition.  The VA Form 9 confers jurisdiction upon the Board, and although the issue has yet to be certified to the Board, the Veteran elected to provide testimony on claim during his July 2017 Board hearing; thus the Board will proceed with the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A. PTSD

VA's duty to assist includes providing a new medical examination when the available evidence is too old for an adequate evaluation of the current condition. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  The Veteran last underwent a VA examination in January 2009 for his PTSD.  During his Board hearing, the Veteran testified that his level of disability warrants a higher rating than his current 30 percent rating, and his PTSD has gotten worse since his last VA examination.  Therefore, an additional VA examination is required to provide an accurate picture of the Veteran's current disability.  38 C.F.R. § 3.159(c)(4).

B. Bilateral Knee

The Board also finds that an addendum opinion is necessary.  The Veteran was provided an examination in February 2016 for his bilateral knee condition and a negative nexus opinion was provided.  The examiner's rationale was that the Veteran's service treatment records (STRs) "are silent for any acute injury to or chronic complaints regarding either knee during active duty."  The examiner did not address the Veteran's lay testimony; instead, they relied solely on the absence of medical evidence in the STRs and improperly discounted the Veteran's testimony when explaining his rationale.  Therefore, an additional opinion that considers and addresses the Veteran's statements.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion); Barr v. Nicholson, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records, and afford the Veteran the opportunity to submit or identify any additional relevant treatment records.  Specifically request the Veteran supply treatment notes from his one-on-one psychologist sessions at Fort Rucker; and treatment notes for the Veteran's knees from Southern Bone and Joint.  Obtain any identified records with the Veteran's authorization as necessary.

If such records are unavailable, the file must be clearly documented to the effect that the Veteran was notified in accordance with 38 C.F.R. § 3.159(e).

2. After completion of the foregoing, schedule the Veteran for a VA mental health examination with a qualified psychiatrist or psychologist to address the severity of the Veteran's PTSD.  The entire claims file, to include a complete copy of this REMAND, must be made available to the medical professional designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms related to his mental health condition(s).  All subjective complaints and objective findings must be described in the examination report, and the examiner must fully address any occupational and social impairment found in the report.

3. Schedule the Veteran for VA orthopedic examination with a qualified medical professional regarding the nature and etiology of the Veteran's bilateral knee condition.  For any diagnosed knee condition, provide an opinion as to whether each disorder is at least as likely as not (a 50 percent or greater probability) etiologically related to service.  The examiner's attention is directed to the November 2015 Statement in Support of Claim, the March 2016 Statement in Support of Claim, the July 2017 Hearing Transcript, and the Veteran's contentions therein.  All opinions must be supported by a thorough rationale and based upon the entirety of the claims file, to include the Veteran's lay testimony.

4. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and afford him an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




